Exhibit 8.01 List of Subsidiaries Subsidiary Jurisdiction of Organization Name Under Which the Subsidiary Does Business PSA Laboratório Veterinário Ltda. Brazil PSA Laboratório Veterinário Ltda. Sino dos Alpes Alimentos Ltda. Brazil Sino dos Alpes Alimentos Ltda. PDF Participações Ltda. Brazil PDF Participações Ltda. Vip S.A. Emp.Part. Imobiliárias Brazil Vip S.A. Emp.Part. Imobiliárias Estab. Levino Zaccardi y Cia. S.A. Argentina Estab. Levin Zaccardi y Cia. S.A. Avipal S.A. Construtora e Incorporadora (a) Brazil Avipal S.A. Construtora e Incorporadora Avipal Centro–oeste S.A. (a) Brazil Avipal Centro–Oeste S.A. UP Alimentos Ltda. Brazil UP Alimentos Ltda. Perdigão Trading S.A. (a) Brazil Perdigão Trading S.A. Perdigão Export Ltd. (g) Cayman Islands Perdigão Export Ltd. Crossban Holdings GmbH Austria Crossban Holdings GmbH Perdigão Europe Ltd. Portugal Perdigão Europe Ltd. Perdigão International Ltd. Cayman Islands Perdigão International Ltd BFF International Ltd. Cayman Islands BFF International Ltd. Highline International Ltd. (a) Cayman islands Highline International Ltd. Perdigão UK Ltd. (j) United Kingdom Perdigão UK Ltd. Plusfood Germany GmbH Germany Plusfood Germany GmbH Perdigão France SARL France Perdigão France SARL Plusfood Holland B.V. Netherlands Perdigão Holland B.V. Plusfood Groep B.V Netherlands Plusfood Groep B.V Plusfood B.V Netherlands Plusfood B.V Plusfood Finance UK Ltd. (c) United Kingdom Plusfood Finance UK Ltd. Plusfood UK Ltd. United Kingdom Plusfood UK Ltd. Plusfood Wrexham Ltd. (l) United Kingdom Plusfood Wrexham Ltd. Plusfood Iberia SL Spain Plusfood Iberia SL Plusfood Italy SRL Italy Plusfood Italy SRL BRF Brasil Foods Japan KK Japan BRF Brasil Foods Japan KK Brasil Foods PTE Ltd. Singapore Brasil Foods PTE Ltd. Plusfood Hungary Trade and Service LLC Hungary Plusfood Hungary Trade and Service LLC 1 Subsidiary Jurisdiction of Organization Name Under Which the
